                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ST ATE FARM FIRE & CAS. CO,                                              CIVIL ACTION
                Plaintiff

                v.

PECO ENERGY CO.,                                                         NO. 19-2884
              Defendant



                                              ORDER

        AND NOW, this 24th day of January, 2020, upon consideration of the Motion of the

Defendant, PECO Energy Company, for Dismissal of the Complaint (Doc. No. 8), the Response

in Opposition (Doc. No. 9), the Reply in Support (Doc. No. 10)1, and the Surreply in Opposition

(Doc. No. 12), it is ORDERED that the Motion to Dismiss (Doc. No. 8) is GRANTED. Plaintiff

may file an amended complaint on or before 21 days from the date of this order.




                                                                  ST ATES DISTRICT JUDGE




        State Farm's counsel requests that the Court disregard PECO's Reply because it allegedly failed to
meet the Court's General Pretrial and Trial Procedures. (Doc. No. 11). Finding that PECO submitted its
Reply in accordance with Section III.C of the Court's General Pretrial and Trial Procedures, Civil Cases,
the Court rejects State Farm's request.
